Citation Nr: 1546245	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared at a Decision Review Officer hearing in March 2010 and at a Board hearing via video conference in July 2015 before the undersigned.  The hearing transcripts are of record.


FINDINGS OF FACT

1.  An unappealed April 2007 rating decision denied service connection for lumbar spine degenerative joint disease because the evidence of record did not establish a no permanent residual or chronic disability subject to service connection is shown
by the service medical records or demonstrated by evidence following service.

2.  The evidence received since the unappealed April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease.

3.  The Veteran currently has a lumbar spine disorder, and evidence indicates that it is at least as likely as not a result of an in-service injury.





CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied service connection for lumbar spine degenerative joint disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

I. New and Material Evidence

The claim of entitlement to service connection for lumbar spine degenerative joint disease was initially denied by an April 2007 rating decision on the grounds that there was no evidence of a relationship between the lumbar spine disorder and a disease or injury in service.  The Veteran was notified of the rating decision and his appellate rights by a letter dated April 13, 2007.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the April 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In October 2008, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for lumbar spine degenerative joint disease.  
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the April 2007 rating decision includes VA medical opinion reports from January 2009, VA treatment records, testimony and lay statements from the Veteran, and a September 2015 private medical evaluation.  The September 2015 physician's report found that the Veteran had chronic low back pain and disability which was service-related and had its onset when the Veteran fell from a ladder in 1975.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that the evidence submitted since the April 2007 rating decision, specifically the September 2015 private medical opinion, sufficiently relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the nexus between the Veteran's lumbar spine disorder to his military service, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).



II. Service Connection

The Veteran asserts that he has a low back disability that first had its onset during his active duty service.  At the July 2015 Board hearing, the Veteran testified that he fell off of a ladder and received treatment for his back while in service, and that the pain has continued since that time.  Board Hearing Transcript 4-5.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease/arthritis is a chronic disease pursuant to 38 C.F.R. § 3.309(a) (2015).  However, as the Board finds that the Veteran has met the requirements for service connection under38 C.F.R. § 3.303(a), further discussion of 38 C.F.R. § 3.303(b) is not necessary at this time.

The Veteran has met the current disability requirement, as the January 2009 VA examination and the private evaluation report submitted by the Veteran show that he has a lumbar spine disorder, diagnosed as lumbar spine degenerative joint disease, chronic low back pain and disability, and lumbosacral paraspinal muscular hypertonicity.  The Veteran also clearly experienced an in-service injury related to his lower back.  The Veteran's service treatment records show numerous treatment reports related to lower back pain, including several that reference having an onset of lumbar pain following a fall.  These records include a May 1974 diagnosis of lumbar muscle strain, an August 1974 diagnosis of lumbosacral sprain, and September 1974 and April 1975 treatment for chronic lower back pain.  His March 1977 separation examination notes "low back pain has resolved somewhat."

Regarding the third element required for service connection, that of a causal relationship between the current disability and service, the Board finds that the evidence is at least in equipoise.  See 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

In a September 2015 letter, private physician S.S. wrote that the Veteran reported falling from a ladder in service in 1975 with multiple attempts at low back pain relief while in the service and thereafter.  He reported having continuous pain and disability that began during service and continued until today, and that this was "consistent with a diagnosis of probable, service related, chronic, low back and left leg pain and disability in part complicated by a mild, left, L5 radiculopathy described above."  

The Board does acknowledge that the January 2009 VA examination opinion weighs against the claim.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the Veteran had an in-service low back injury and currently has a diagnosis of a lumbar spine disorder.  The evidence is at least in equipoise regarding the relationship of the Veteran's current lumbar spine disorder and his in-service injury.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a lumbar spine disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease, is reopened.

Entitlement to service connection for a lumbar spine disorder is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


